 UNITEI) STATES STEEI C()ORP()RATIONUnited States Steel Corporation and United Steel-workers of America, Local 1219, AFL-CIO-CLC. Case 6-CA-11245July 3, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENEI.I.O, ANI)TRUESDAI -On December 10, 1979, Administrative LawJudge Peter E. Donnelly issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.3' In its exceptions. Respondent contends that the Administrative I awsJudge erred by excluding as hearsay testimony of its grievance repre-sentative. Harris, that the Charging Party's grievance representative,Kelly. had agreed with Harris in a telephone conversation that the seltle-ment of the grievance did not include entitlement to unemployment com-pensation benefits by the alleged discriminatee. Saunders We agree withRespondent that testimony concerning alleged admissions of a party op-ponent is not hearsay, and that the Administrative Law Judge erred byexcluding such testimony Fed R Evid , Rule 801(d)(2). 28 USCAHowever, a close examination of the record, including the excluded testi-mony, reveals that Harris' testimony does not support Respondent's con-tention that "the agreement among Saunders, Kelly, and Harris did notinclude entitlement in [sic] Saunders to unemployment compensationbenefits" Accordingly. we find that the Administrative Law Judge's esi-dentiary ruling excluding a portion of Harris' testimony was not prejudi-cial error.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wal/ Products.Inc.. 91 NLRB 544 (1950). enfd. 188 F2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for reversing his findings.In reaching this finding, we have taken into account that in some in-stances the Administrative Law Judge did not specifically state that hewas making a credibility resolution where a conflict in testimony oc-curred. However, since in those instances he found events took place in away which is consistent with only one of the versions of the conflictingtestimony, it is clear that he implicitly credited the witness whose versionhe accepted Mid-East Consolidation Warehouse, A Division o0' Ehan Allen,Inc. 247 NLRB No 90 (1980). See Bishop and Malco. Inc., db/a Walk-er's, 159 NLRB 1159, 1160-61 (1966)In his Decision, the Administrative Law Judge incorrectly referred toEarl Saunders. Jr.. the discriminatee, as Ralph Saunders, Jr In addition,the Administrative Law Judge mistakenly reported the arbitrator's deci-sion as stating. "He should not be given an opportunity," instead of "Heshould now be given an opportunity" IEmphasis supplied.) These inad-vertent errors are hereby correctedI The Administrative Law Judge has recommended that a broad orderissue against Respondent. However. in accordance with our decision inHickmott Foods. Inc., 242 NL RB No 177 (1979), in which it was decidedthat, unless a respondent has been shown to have a proclivity to violatethe Act. or has engaged in such egregious or widespread misconductwhich demonstrates a general disregard for employees' fundamental250 NLRB No. 59ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent.United States Steel Corporation, Braddock, Penn-sylvania, its officers, agents. successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:I. Substitute the following for paragraph l(c):"(c) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them in Section 7of the Act."2. Substitute the following for paragraph 2(a):"(a) Offer Earl Saunders, Jr., immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent positionwithout prejudice to his seniority or any otherrights and privileges previously enjoyed, and makehim whole for any loss of pay which he may havesuffered as a result of our discrimination againsthim in the manner set forth in the section of thisDecision entitled 'The Remedy."'3. Substitute the attached notice for that of theAdministrative Law Judge.rights, a broad order will not automatically be included Therefore, weshall modify the recommended Order and notice accordinglyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAIl LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWE WILl. NOT tell our employees that theposting of bids for job vacancies is contingentupon the withdrawal of grievances for failureto post such job vacancies.WE WILL NOT discharge or otherwise dis-criminate against any employees for engagingin union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act,as amended.WE WILL offer Earl Saunders, Jr., immedi-ate and full reinstatement to his former job or,if that job no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or any other rights and privilegespreviously enjoyed, and make him whole for387 DECISI()NS OF NATIONAL LABOR RELATIONS BOARDany loss of pay he may have suffered as aresult of our discrimination against him, withinterest.UNITE D STATEs ST.EE. CORPORATIONDECISIONSTAITEMENI OF ITHI CASEPET FR E. DONNI I. Y, Administrative Law Judge: Thecharge herein was filed by United Steelworkers ofAmerica, Local 1219, AFL-CIO-CLC, herein calledCharging Party or Union, on May 11, 1978, and a com-plaint thereon was issued on June 28, 1978, alleging thatUnited States Steel Corporation, herein called the Em-ployer or Respondent, violated Section 8(a)(l) and (3) ofthe Act, by threatening employees with loss of promo-tion opportunity for invoking the grievance proceduresof the contract, and discharging Earl Saunders, Jr., be-cause of his activities on behalf of the Union. An answerthereto was timely filed by Respondent and pursuant tonotice a hearing was held before the Administrative LawJudge at Pittsburgh, Pennsylvania, on December I andDecember 18, 1978. Briefs have been timely filed byGeneral Counsel and Respondent which have been dulyconsidered.FINDINGS OF FACTI. IFMPI.OYER'S BUSINESSRespondent is a Delaware corporation with its princi-pal office located in Pittsburgh, Pennsylvania, were it isengaged in the manufacture and nonretail sale of steeland steel products with a facility located at the EdgarThomson Works in Braddock, Pennsylvania, the only fa-cility involved herein. During the past 12 months Em-ployer purchased and received goods and materialsvalued in excess of $50,000 directly from suppliers locat-ed outside the Commonwealth of Pennsylvania for use atits Braddock, Pennsylvania, facility. The complaint al-leges, the answer admits, and I find that Respondent isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.1. lABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.111. THE AlI. EGED UNFAIR IABOR PRACTICES.A. FactsRespondent's Edgar Thomson Works in Braddock,Pennsylvania, employs about 2,200 employees in a basicsteel producing operation which includes a basic oxygenprocessing (B.O.P.) department. Employees at this facili-ty have been represented by the Union under a contractsince 1939. Ralph Saunders, Jr., an employee with some34 years of service is employed there. In addition to hisUnion membership, Saunders is the assistant grievanceman for the B.O.P. department, a position that he has oc-cupied since 1976 and prior to that for about 3 years be-ginning in 1969. The record shows that during his termas assistant grievance man Saunders was responsible forthe filing of substantial numbers of grievances in theB.O.P department.Among those grievances filed by Saunders were sever-al that were filed in protest of disciplinary action takenagainst him. There were three such grievances filed bySaunders beginning in February 1977. The Februarygrievance was filed to protest a 3-day suspension, whileSaunders was working as a craneman, for failing toadvise a relieving craneman of repairs being made on thecrane. Another suspension of 3 days was imposed in May1977, while Saunders was working as a craneman, for in-subordination in refusing to perform an operation withthe crane which he regarded as unsafe. On December 23,1977, Saunders was suspended while working as a crane-man for refusing to operate the crane because he felt itwas hazardous to certain employees located on a nearbywalkway. This suspension was converted to a discharge.This discharge was pursued by the Union to arbitration.On June 27, 1978, the arbitrator's decision concludedthat the safety condition was not so hazardous as to justi-fy the insubordination, but recommended the following:At the Step 3 meeting grievant was adamant instating that if he was returned to the Teeming AisleCraneman job he would continue to refuse tofollow the direction of supervision in similar cir-cumstances. He added that he would take hischances in winning his job at arbitration. Underthese circumstances, it was not improper for Man-agement not to assign him to work that job on hisreturn to work following his suspension. In essence,he was unavailable to perform that job as required.His unavailability, however, must be viewed as tem-porary, at least during the period this grievance waspending in the grievance procedure and arbitration.He should not be given an opportunity to reconsid-er his position in light of the findings in this deci-sion. Assuming that he changes his position, heshould be returned to the Teeming Aisle Cranemanjob in accordance with his seniority rights.Sometime prior to this, on January 3, 1978,LRespond-ent had returned Saunders to work in the labor pool2subject to the condition that he not be allowed to workas a craneman.Thus, Saunders was employed thereafter in the laborpool and in steel-pourer positions until he was dischargedin May.April 17, Saunders filed a grievance over Respondent'sfailure to post the position of fourth steel pourer. Re-spondent answered that it had no contractual obligationto post the position. On April 28 a second step meetingunder the grievance procedure of the contract was held.This meeting was attended by Saunders and James Shar-All dates refer to 1978 unless otherwise indicated,2 In addition to the cranemen positions. employees in the B.O.P. de-partment include four steel pourer positions and a labor pool from whichIhe steel pourers are obtained to fill vacancies in the absence of a regularsteel pourer. UNITED STIAlTES SIEI. CORPO()I'()RAII()Npley, grievance committeeman of the Edgar ThomsonWorks facility Supervisor Charles Conley of the laborcontract administration and Superintendent Alex Johan-son of the B.OP. shop represented Respondent.Saunders complained the job should have been postedand that he was entitled to the job as a matter of senior-ity.:' L. Alex Johanson advised Saunders that a decisionto post the job had been made. but the job would not beposted so long as he pursued the grievance. Respondentlater relented, however, and the fourth steel pourer posi-tion was posted on May 5,4 after which the grievancewas withdrawn by Sharpley.With respect to the suspension and subseqent dis-charge of Saunders, it appears that on May 3 at noon,Saunders had an appointment with a Demko, presidentof a clerical union, to discuss certain interunion busi-ness.'In the morning, Saunders advised his foreman,James Glunt, that he would be leaving at noon on unionbusiness and requested to be relieved at that time.Saunders also told Glunt that he wanted to discuss withhim a safety complaint which had been filed. Gluntagreed and Saunders went to work. On this particularday Saunders was filling in as a third steel pourer to fill avacancy. While working Saunders encountered what hefelt was an unsafe condition involving an insufficientwater supply and told Glunt that he wanted also to dis-cuss that at noon with him. Later in the morning Gluntadvised him that a man to relieve him, Mark Simko, hadbeen called in from home. Saunders said that this couldmean another complaint since under the contract his re-placement should have come from the labor pool.At or about 11:50, after his crew had completed pour-ing a heat, Saunders went to the nearby pit shanty, a restarea utilized by employees between heats. and sawSimko. At this time Saunders was free until time forpreparation of the next heat at 12:30 p.m. Saunders askedSimko why he did not relieve him so that he couldleave. At this point Glunt, who was present, spoke upsaying that he had told Simko that he was not to relieveSaunders until noon and told Saunders that he was notrelieved until noon. Glunt concedes that he refused toallow Saunders to leave until noon despite the fact thathis relief was available. Glunt had also told Simko thathe was not to relieve Saunders until noon.6Glunt tookthis position because of what he described as Saunders'"attitude." By way of explanation, Glunt described hispast problems with Saunders, saying, "Mr. Saunders andI have had difficulties in the past. Mr. Saunders constant-ly challenges my authority on the turn. Mr. Saunders de-termines what he'll do and what he won't do, whatinstructions he'll follow and what instructions he won'tfollow. So I have found in my dealings with Mr.Saunders I have to be very precise and very exact."t 1I is undisputed that if the job had been posted Saulnders would hasebeen entillcd to it based on his seniority4 Saunders "a, suspundied oin May 3. Ahich usupensiotll svs conllertedit) discharge on May 5n Clerical emplosees have separate union representation' There exisls a "buddy relief" system in the plant v hich perl iiti, anemployee Il lease early at the end of hi, shift if hi, relief is aailahbleHowever. I am not salisfied. on the basis of this record. hiat this stermapplied at inmes other thai shift endinlgsGlunt then left the pit shanty and wncut to the pitoffice a short distance away. After finishing his coffee.Saunders also went to the pit office. Glunt told him thatlie was not to leave until noon and would be disciplinedit' he did. At this point Saunlders went to the con\'cinienceroom7w\here he relieved himself, left his safety cloth.s,and picked up his brief case. At this time he also rmetCimak who had been giv\en a disciplinary suspensionshortly before. Saunders advised Cimak that hle woulddiscuss that matter wAith Glunt also. At this time, about12:1)0, Saunders returned to the pit shanit' and cdiscusscdsome of the complaints with Glint, including some dis-cussion concerning Cimak's suspension and Glunt's pro-posed disciplinary action against Saunders himself.Saunders was told by (ilunt that the insubordinationitivolx ed leaving the pit office to go to the convenienceroom. After some discussion, Saunders left and had themeeting with Demko after which he went back to theconvenience room changed clothes. took a shower, andleft the plant about 12:35 or 12:45.At or about I o'clock on the same afternoon, during amanagement discussion of the matter, Conley proposedthat because of Saunders' past record he be given a 5-day suspension subject to discharge rathei than the I-daysuspension which Glunt favored.A meeting was held on May 3 with Johanson, Glunt,and Conley representing the Respondent, as well asSharpley and Saunders. Saunders was advised that liewas being given a 5-day suspension subject to dischargein view of his disciplinary record, and more particularlythe disciplinary actions noted above.The next meeting under the grievance procedures ofthe contract was held on May 5 at which time Saunders'suspension was converted to a discharge effective May 9.In an effort to resolve Saunders' grievance at thefourth, or prearbitration, step in the procedure discus-sions were held between Eugene Harris, manager oflabor relations for Eastern Steel, and Louis Kelley, staffrepresentative for District 15 of the United Steelworkersof America. Saunders was present for at least some ofthese discussions. As a result of these discussions writtenagreement was reached resolving the grievance as fol-lows on June 30.This is to confirm our understanding as of today re-garding disposition and settlement of the above cap-tioned grievance. The Company now offers to settlethis case on the basis of the following:1. Grievant E. Saunders, Check No. 15423, willbe rehired effective May 9, 1978, with full restora-tion of continuous service. The 5-day suspensionissued May 3, 1978, and the discharge effective May9, 1978, are converted to a 38-day suspension (May4 through June 10). The 38-day suspension shallremain a part of Grievant's personnel record untilJanuary 1, 1979, provided there is no similar siola-tion of Section 11. Rule 6. of the General Safety andIhe ,o \i ectli.clltc' roornl is Ilcalted aibit 1(X) 0 ilrd fronl Ihc pitshtnts II is a plaice x.here cipl.peses v a,th tup. change Iheir Moie..t iandiuset the restiroom fa.ilii es1X9 DCISIONS O()F NATI()NAI. LAH()OR RLATIIONS ()OARDIPlant Conduct Rules and Regulations.1332. Thegrievant will be paid a lump sum of $700.00 forearnings lost during the weeks beginning June 11and June 18, 1978 (subject to applicable FICA,taxes and other deductions).3. The Grievant will be scheduled on vacationfor the weeks beginning June 25 and July 2. 1978;therefore, the Grievant will be returned to work forthe week beginning July 9, 1978, in accordancewith his seniority rights.This settlement is made without prejudice to thecontractual position of either party and is in full andfinal settlement of this grievance.If you agree that the above accurately reflects ourunderstanding regarding settlement of this case,please confirm by signing the original and twocopies of this letter in the space provided below.Return the original signed letter to this office andretain two copies for your file.This agreement was confirmed, in writing, by Kelley onJuly 6. While it is not part of the written agreementSaunders testified that he tentatively agreed to withdrawthe unfair labor practice charge, previously filed on May11, subject to Respondent's not protesting his unemploy-ment compensation claim. A few days later, when hewas advised that his unemployment compensation claimwas being disallowed because of the Respondent's con-tention that he was discharged for insubordination, hedeclined to withdraw the charge. Saunders testified:A tentative agreement that I would be paid a sumof six hundred dollars and if the State would releasemy checks there wouldn't be no appeal and if I re-ceive the checks from the Unemployment Boardthat he saw no reason why I shouldn't be eligible toget Sub.And, under those conditions tentatively we hadan agreement, and that was the end of the meetingand we went to lunch.It is undisputed that Saunders returned to work underthe terms of the settlement on July 9.B. The Analysis and DiscussionI. Prior resolution of the disputeThe Respondent takes the position that, apart from themerits of the case, the complaint herein should be dis-missed because the matter has been resolved by the par-ties with the execution of the settlement agreement ofJune 30. In support of its position Respondent cites Cen-tral Carlage Companv, 206 NLRB 337 (1973), whereinthe Board dismissed a complaint based on a settlementbetween the parties arrived at after the issuance of theAdministrative Law Judge's decision. However, thereare several significant factors which distinguish the in-stant case from Central Cartage. In the instant case theextent to which settlement discussions dealt with theunfair labor practice issue is unclear. Also unclear is theextent of Saunders' participation in the discussions whichled to the settlement It does not appear that Saundershas ever signed the settlement, nor does it appear that heis presently willing to accept the terms of the settlement.Saunders' position in this regard is that his assent to thesettlement agreement was contingent on approval of hisunemployment compensation claim. Since this contingen-cy was not met, there was, in effect, no agreement. Thusit is clear that he is presently dissatisfied with the June30 settlement, unlike the situation in Central Cartagewherein the Board noted that "none of the charges di-rectly involved has raised any issues concerning the set-tlement, and all appear willing to abide by its terms."8Ialso note that the agreement contains no written provi-sion for the withdrawal of the previously filed charge. Inthese circumstances I conclude that it will not effectuatethe policies of the Act to accept the settlement agree-ment of June 30) as dispositive. Accordingly, considera-tion is appropriate for the unfair labor practice allega-tions herein.2. 8(a)(1) statements concerning the fourth steelpourer job bidRespondent, in essence, was advising Saunders thatwhile it was not contractually obligated to post for bidsthe job of fourth steel pourer it would post the job onthe condition that Saunders withdraw the grievance pro-testing Respondent's failure to post it. Respondent appar-ently did not want to give the appearance that the post-ing was a concession to the filing of the grievance. Inmy opinion such a representation is unlawful and the ille-gality has nothing to do with whether or not there actu-ally was a contractual obligation to post the job. Re-spondent could, with impunity, have said that it was notgoing to post the job because there was no contractualobligation to post it, but when Johanson told Saundersthat the posting was contingent upon the withdrawal ofthe grievance, this statement coercively inhibited theprotected employee activity of grievance filing. This isparticularly so in circumstances where subsequently thejob was posted after Saunders was discharged, withoutthe grievance having been withdrawn. Accordingly, Iconclude that Respondent violated Section 8(a)(1) of theAct, by advising an employee that the job posting wascontingent upon the withdrawal of a grievance previous-ly filed thereon.3. Saunders' dischargeThe General Counsel contends that Saunders was dis-charged for having engaged in the protected concertedactivity or raising grievances with Respondent, particu-larly Glunt. Respondent denies that allegation contend-ing that his discharge was occasioned by his insubordi-nate conduct towards Glunt and his history of miscon-duct.There can be no doubt that Saunders was active in thefiling of grievances. On May 3 alone, the day he was sus-pended, he had raised with Glunt for discussion thematter of a job safety problem, the contractual proprietyof obtaining his relief from home rather than from thelabor pool, and Cimack's disciplinary suspension.0' ( ' , < ral , ( .. rlg c r- u ra19() UINITFD STATE.S STEI. CO()RP)RATIONOn this day. Saunders requested relief at noon to per-form union business and Glunt agreed. Thereafter, at11:50. after his relief had arrived and was available to re-lieve him. Glunt, nevertheless, instructed both his reliefand Saunders himself that he could not leave until noon.Nor did Saunders lease the plant when he went to theconvenience room returning at or about 12:10 for his dis-cussion with Glunt. Saunders did not leave the plantuntil later in the day. On these facts I cannot concludethat the disciplinary action taken by Glunt was justifiedbased on Saunders' insubordinate conduct.But the General Counsel must do more than simply es-tablish that no legitimate justification existed for the dis-ciplinary action. The General Counsel has the obligationto show, at least by an appropriate legitimate inference,that the discharge was motivated by unlawful consider-ations. In the instant case I am satisfied that the allega-tion of misconduct is a pretext and that Respondent sus-pended and later discharged Saunders because of thecontract and grievance matters he had presented as wellas those he was pursuing on May 3,By way of explanation, Glunt cited Saunders' "attitu-de"for not permitting him to be relieved when there wasno valid reason to detain him. In examining the e ents ofMay 3. particularly the contract problems raised bySaunders with Glunt that day and Glunt's past problemswith Saunders' contract complaints and grievances, I amconvinced that there is no other valid explanation forGlunt's action or the subsequent discharge, except as re-taliatory, taken against Saunders because of the problemthat he had been and was creating by reason of raisingcontract issues and pursuing grievances under the con-tract. It is clear that employees have the right, underSection 7 of the Act, to engage in such activity and thatthe Employer violates Section 8(a)(3) of the Act when itdisciplines or discriminates against an employee for en-gaging in this type of activity. Accordingly, I concludethat by suspending and subsequently dischargingSaunders Respondent has violated Section 8(a)(3) of theAct.IV. tHL EFIt.CT OF ITHE UNFAIR LABOR PRAC IICISUPON COMMIERC-The activities of Respondent as set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate. andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. IHI RI MI-l)rHaving found that Respondent has engaged in and isengaging in unfair labor practices I shall recommend thatit cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. Ihave found that Respondent discharged Earl Saunders.Jr., for reasons which offended the provisions of Section8(a)(3) of the Act. I shall therefore recommend that theRespondent make him whole for any loss of pay whichhe may have suffered as a result of tile discriminationpracticed against him The hackpay provided herein withinterest thereon to be computed in the manner pro-scribed in F1 UW 4boolworth Company, 90 NLRB3 289(1950). and Florida Steel Corporation. 231 NI.RB 651(1977)YCONCI I SIONS 01 L. Vs.Respondent is an employer engaged in commerces, ithin the meaning of Section 2(6) and (7) of the Act.2. United Steelwsorkers of America. AF'L--CI() Cl Cis a labor organization within the meaning of Section2(5) of the Act.3. By interfering with, restraining, and coercing em-ployees in the exercise of the rights guaranteed in Sec-tion 7 of the Act. Respondent ha11s engaged in alnd is en-gaging in unfair labor practices proscribed hby Section8(a)( I) of the Act4. [y unlaw fully discharging Earl Saunders on orabout May 9, 1978. the Respondent engaged in alln unfaiirlabor practice within the meaning of Section 8(a)(3) ofthe ActUpon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Sectiol 10(c)of the National Labor Relations Act, as amended. Ihereby issue the follow ing recommended:ORDER "The Respondent, United States Steel Corporatioi. itsofficers. agents, successors. and assigns. shall:1. Cease and desist from:(a) Telling employees that the posting of bids for jobvacancies is contingent on the withdrawal of grievancesfor failure to post such job vacancies.(b) Discharging or otherwise discriminating againstany employee for engaginig in union activity.(e) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsunder Section 7 of the Act.2. Take the following affirmative action which I findnecessary to effectuate the policies of the Act:(a) Offer to Earl Saunders. Jr., immediate and full rein-statement to his former job or, if it no longer exists, to asubstantially equivalent job, and make him whole for anyloss of pay which he may have suffered as a result of dis-crimination practiced against him in the manner set fo(rthin the section of this Decision entitled "The Remedy."(b) Preserve and upon request, make available to theBoard or its agents for examination and copying all pay-roll records, social security records and reports and allother records necessary to analyze the amount of back-pay due herein(c) Post at its facilities at the Edgar Thonmson 'Works,in Braddock, Pennsylvania. copies of the attached noticeSect', generalkl I~ I'Ihtt.drme & Ih'tmni ( '. 13s NI RBi l76t I ,%2)In l tht cc' li I ltcl CtcpllIl, artc filcdi s pro. lidcd hb t'c 1()2 4h ,1the Rulel l.lld RCglalll l ,l1 'lf i 11t NaltlOlll I .ahlol Rcltllln, IIrdl l it1tlltillg Ch co. l, l llh. iki l ll .rctrlllllnll tiiLd ()riJtr hccliI 11 , h1ll AI pr ll icidII Sct 102 4S If the R l ,111 ind RCgtlu1 llllS. ii ,ilepi h c 0 C1 th i l oardidl/d hctLilc' ItI filldilllg. CtII11hislilwl ,111t ()lltl .tlt( .d iii h i]cl lltix lh'Cio shlall btc d iLcfl idi k.t1\ Cd 1-I 1 .ll 1't1 L'''31g D[)1(ISIONS OF NATIONAl LABOR REL.ATIONS B()AR[)marked "Appendix."' Copies of said notice on forms tobe provided by the Regional Director for Region 6, afterbeing duly signed by Respondent's authorized repre-sentatives, shall be posted by them immediately upon re-' B Inl Ih' c\.nl Ihit this ()rilcl is. cnio.rccd h .a Judtgnlcni of aI L nil.cdSlatco. ,'luorrt il Appeal',. tlLe i.i,rd'. ii the intice rcadilig "Po'slcd h)i()rldr atl Ihe Naililla.l I ahr Rclaltio, lloirdtl hall read "Posted I'ur.L-ait to ai Judigmenlit of he LInitld SiitLtc' C rt of Appeal, -I rifrcig aniO)rdcr of Ihe Naltiotal I abor Rctlatiiii. ilBardceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered by anyother materials.(d) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order whatsteps have been taken to comply herewith.